Citation Nr: 1113451	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-06 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1 Entitlement to an initial rating higher than 10 percent for right hip strain.

2. Entitlement to an initial rating higher than 10 percent for left hip strain.

3. Entitlement to an initial rating higher than 10 percent for cervical strain before January 4, 2010, and an initial rating higher than 30 percent from January 4, 2010.  

4. Entitlement to an initial rating higher than 10 percent for lumbar degenerative disc disease before January 4, 2010, and an initial rating higher than 40 percent from January 4, 2010.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1981 to August 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in November 2005, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

In December 2008 and in August 2009, the Board remanded the claims for further development.  As there has been substantial compliance with the Board's remand instructions, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

While on appeal in a rating decision in December 2010, the RO increased the rating for lumbar degenerative disc disease to 40 percent, effective January 4, 2010 and increased the rating for cervical strain to 30 percent, effective January 4, 2010.  The RO also granted service connection for eczema of the feet and sleeping problems, and the claims are no longer in appellate status.


FINDINGS OF FACT

1.  Right hip strain is manifested by extension consistently greater than 5 degrees, flexion greater than 30 degrees without loss of abduction beyond 10 degrees, or the inability to cross the legs or rotation to 15 degrees or less.  

2.  Left hip strain is manifested by extension consistently greater than 5 degrees, flexion greater than 30 degrees without loss of abduction beyond 10 degrees, or the inability to cross the legs or rotation to 15 degrees or less.

3.  Before January 4, 2010, cervical strain was manifested by flexion greater than 30 degrees; a combined range of motion greater than 170 degrees; there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; there were no objective neurological abnormalities; and incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months were not shown; from January 4, 2010, cervical strain is manifested by flexion to 10 degrees, extension was 18 degrees, retroflexion was 15 degrees to the right and 20 degrees to the left, rotation was 45 degrees to the right and 40 degrees to left; there was no evidence of ankylosis or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

4.  Before January 4, 2010, lumbar degenerative disc disease is manifested by flexion greater than 60 degrees; a combined range of motion greater than 120 degrees; there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; there were no objective neurological abnormalities; and incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months were not shown; from January 4, 2010, lumbar degenerative disc disease is manifested by flexion to 10 degrees, extension was 4 degrees, lateral flexion was 10 degrees to the right and 5 to the left, and rotation was less than 10 degrees in each direction; there was no evidence of ankylosis or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months period.






CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for the service-connected right hip strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5252, 5253 (2010).

2.  The criteria for an initial rating higher than 10 percent for the service-connected left hip strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5252, 5253 (2010).

3.  Before January 4, 2010, the criteria for an initial rating higher than 10 percent for the service-connected cervical strain have not been met; and from January 4, 2010, the criteria for an initial rating higher than 30 percent for the service-connected cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).

4.  Before January 4, 2010, the criteria for an initial rating higher than 10 percent for the service-connected lumbar degenerative disc disease have not been met; and from January 4, 2010, the criteria for an initial rating higher than 40 percent for the service-connected lumbar degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 





Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In October 2006, the RO provided VCAA notice regarding the issues on appeal.  Where, as here, the issues on appeal are claims for initial higher ratings and service connection has been granted and the initial ratings have been assigned, the claims of service connection have been more than substantiated, the claims has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disabilities, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records.  

The Veteran was afforded VA examinations in June 2005, in September 2005, in July 2007, and in January 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate, as the reports provide sufficient detail to rate the  service-connected disabilities. 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  




VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59.  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  









Hips

The hips are rated under Diagnostic Codes 5019 and 5252.  Diagnostic Code 5019 provides that a hip disability will be rated on limitation of motion.  

Under Diagnostic Code 5252, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees.  

Other applicable Diagnostic Codes for limitation of motion of the hips are Diagnostic Codes 5251 and 5253. 

Under Diagnostic Code 5251, the criterion for a 10 percent rating is extension limited to 5 degrees.  

Under Diagnostic Code 5253, the criteria for a 10 percent rating is the inability to cross the legs or external rotation (toe-out) limited to 15 degrees.  The criterion for compensable rating for limitation of abduction is abduction limited to 10 degrees.

Normal extension of the hip is to 0 degrees and normal flexion is to 125 degrees.  Normal abduction is to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Evidence

The service treatment records show that in December 2001 the Veteran complained of hip pain for six years.  On examination in January 2005, the Veteran complained of chronic hip pain.  

On VA examination in June 2005, while still on active duty, the Veteran described  bilateral hip pain since 1984, which he noticed after long marches or long runs.  He stated that he had flare-up of hip pain once or twice per month and used crutches or a cane during a flare-up.  On further inquiry by the examiner, the Veteran cancelled the remainder of the examination.  

On VA examination in September 2005, the Veteran stated that he fell in 1985 and that he had hip pain for 18 years.  He complained of that hip joint locked up three to four times a week, requiring bed rest.  Physical examination shows there was no ankylosis of the hips.  Flexion of each hip was to 125 degrees with pain.  Extension of each hip was 30 degrees with pain.  Adduction of each hip was to 25 degrees, abduction of each hip was to 45 degrees, right and left external rotation were to 60 degrees, and right and left internal rotation were to 40 degrees.  The examiner reported that the range of motion was not limited by fatigue, weakness, lack of endurance or incoordination.  X-rays of hips were within normal limits.  The diagnosis was bilateral hip strain.   

On VA examination in July 2007, the Veteran complained of bilateral hip pain.  The examiner noted the Veteran was employed as a supply technician and periodically had to take sick leave.  He had flare-ups of pain twice per week.   Physical examination showed the Veteran had pain on range of motion testing.  For each hip, flexion was to 80 degrees, extension was to 5 degrees, abduction was to 45 degrees, adduction to 10 degrees, and internal rotation was to 30 degrees, all with pain.  External rotation of the right hip was to 20 degrees and the left hip was to 30 degrees.  Range of motion was not additionally limited following repetitive use.  

In June 2008, the Veteran testified that his joints locked up and he missed work two to three times a month. 

On VA examination in January 2010, the Veteran complained of hip pain three days a week.  Physical examination shows that all movements of hips were painful.  Flexion of the right hip was to 85 degrees, extension was to 30 degrees, abduction was to 15 degrees, adduction was to 20 degrees, external rotation was to 40 degrees, and internal rotation was to 20 degrees.  Following repetitive movements, flexion was to 76 degrees, extension was to 8 degrees, abduction was to 16 degrees, adduction was to 5 degrees, external rotation was to 30 degrees, and internal rotation was 10 degrees.  

For the left hip, flexion was to 90 degrees, extension was to 0 degrees, abduction was to 20 degrees, adduction was to 10 degrees, external rotation was to 45 degrees, and internal rotation was to 15 degrees.  Following repetitive movements, flexion was to 65 degrees, extension was to 0 degrees, abduction was to 16 degrees, adduction was to 10 degrees, external rotation was to 30 degrees, and internal rotation was to 0 degrees.  Neurological examination of the lower extremities was normal.  

Analysis

During the appeal period, flexion at most was limited to 76 degrees in the right hip and 65 degrees in the left hip, which does not more nearly approximate or equate to flexion limited to 30 degrees, the criterion for the next higher rating for either the right hip or the left hip under Diagnostic Code 5252,considering functional loss due to pain and painful movement and there is no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

On VA examination in September 2005, extension of each hip was 30 degrees with pain.  On VA examination in July 2007, extension of each hip was to 5 degrees with pain.  After the VA examination in July 2007, the Veteran testified that his hip disabilities were worse and the Board remanded the claims to afford the Veteran a VA examination to determine the current level of severity.  The examination which was conducted in January 2010 showed extension of the right hip on repetitive use to 8 degrees with pain and extension of the left hip was to 0 degrees with pain.  








Under 38 C.F.R. § 4.2, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present, while extension of each hip was limited to 5 degrees on VA examination in July 2007, the reports of VA examinations in September 2005 and in January 2010 show that extension was consistently greater that 5 degrees (0 degrees equates to normal extension), considering functional loss due to pain and painful movement and that there is no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  For this reason, a separate rating for either hip under Diagnostic Code 5251 for limitation of extension is not warranted.  

External rotation (toe-out) during the appeal period essentially was to 60 degrees, to 20 degrees, and to 30 degrees in the right hip and to 60 degrees and to 30 degrees in the left hip, and adduction of both hips ranged from 25 to 5 degrees in the right hip and to 10 degrees in the left hip, therefore the findings overall do not more nearly approximate or equate to rotation (toe-out) of 15 degrees or less, or that the Veteran was unable to cross his legs, considering functional loss due to pain and painful movement and that there was no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus the Veteran is not entitled to a separate rating of 10 percent for either the right hip or the left hip under Diagnostic Code 5253.  

As abduction in both hips ranged from 45 degrees to approximately 15 degrees, the findings overall do not more nearly approximate or equate to motion lost beyond 10 degrees, considering functional loss due to pain and painful movement and that there was no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus the Veteran is not entitled to a separate rating of 20 percent for either the right hip or the left hip under Diagnostic Code 5253.  




Spine

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes):  a 20 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation requires forward flexion of cervical spine to be 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.






When rated based on incapacitating episodes, a 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  
38 C.F.R. § 4.71a, Plate V.

Cervical Strain

Before January 4, 2010

Evidence and Analysis

The service treatment records show the Veteran was in a motor vehicle accident in June 2003 and had subsequent neck pain.  VA X-ray in June 2005 was normal.  





After separation from service, on VA examination in September 2005, the Veteran complained of neck pain and stiffness since 1985.  He indicated having pain twice per week, which radiated to the shoulder.  The Veteran was on bed rest three times.  Physical examination showed muscle spasm.  There was no tenderness or radiation of pain on movement.  The examiner noted there was no ankylosis.  Flexion was to 45 degrees with pain.  Extension was to 45 degrees with pain.  Right and left lateral flexion were to 45 degrees.  Right and left rotation were to 80 degrees.  The examiner noted that range of motion was not limited by fatigue, weakness, lack of endurance or incoordination.  Neurological examination of the upper extremities showed normal motor and sensory function.  The biceps and triceps reflexes were +2 both right and left.  X-rays of the cervical spine were within normal limits.  

On VA examination in July 2007, the Veteran complained of radiating neck pain and reported having 6 incapacitating episodes in the past 12 months.  He reported that neck stiffness interfered with his work.  The Veteran indicated he had flare-ups of pain every three months which lasted up to 3 days.  

Physical examination showed all range of motion was painful.  Flexion was to 50 degrees, extension was to 60 degrees, rotation was to 75 degrees bilaterally, and lateral flexion was to 45 degrees bilaterally.  Range of motion was not additionally limited following repetitive use.  Neurological examination showed normal motor strength and sensory function of both upper extremities.  Gait was normal. 

In June 2008, the Veteran testified that his joints locked up and he missed work two to three times per month. 

The above evidence shows that flexion was at most limited to 45 degrees and the combined range of motion was greater 170 degrees, which does not more nearly approximate or equate to limitation of flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, and there is no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  



The evidence also does not show abnormal gait or abnormal contour.  Thus under Diagnostic Code 5237, an initial rating higher than 10 percent for cervical strain is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

There is no evidence of ankylosis or objective evidence of neurological abnormality.  And there is no evidence of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 2 weeks but less than 4 weeks during a 12-month period.  

For these reasons, the preponderance of the evidence is against the claim for an initial rating higher than 10 percent for cervical strain prior to January 4, 2010, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).

From January 4, 2010

Evidence and Analysis

On VA examination in January 2010, the Veteran reported losing 30 days from work in 2009 as a result of neck and back pain.  He reported neck pain every other month, which lasted for 3 days.  Physical examination shows no muscle spasm.  Flexion was to 10 degrees, extension was to 18 degrees, both painful at the end.  Retroflexion was 15 degrees to the right and 20 degrees to the left.  Rotation was 45 degrees to the right and left.  Following repetitive movements flexion was to 15 degrees, extension was to 20 degrees, lateral flexion was to 16 degrees to the right and to 20 degrees to the left, rotation was to 45 degrees on the right and 40 degrees on the left.  

Neurological examination shows muscle strength was 5/5 in the upper extremities.  Reflexes were 2 + and symmetrical.  Sensory examination was normal.  X-rays show minimal degenerative changes.  


As there is no evidence of ankylosis an initial rating higher than 30 percent under Diagnostic Code 5237 is not warranted.  

There is no objective evidence of neurological abnormality.  And there is no evidence of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 4 weeks but less than 6 weeks during a 12-month period.  

For these reasons, the preponderance of the evidence is against the claim for an initial rating higher than 30 percent for cervical strain from January 4, 2010 and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).

Lumbar Degenerative Disc Disease

Before January 4, 2010

Evidence and Analysis

The service treatment records show that the Veteran was treated numerous times for back pain.  In February 2004, the Veteran reported having constant chronic low back pain since 1993.  In November 2004, the assessments were sciatic and lumbar radiculopathy.

While in service, on VA examination in June 2005, the Veteran reported that he developed back pain 1987, when he fell out of a helicopter, and noticed he had back pain after long runs or forced marches.  He indicated that he had daily pain and flare-ups of pain twice per month.  He indicated every three to four months he had steroid injections for back pain.  He complained of intermittent numbness and tingling in the bilateral lower extremities for the past eight years, averaging to two to three episodes per week.    





After separation from service, on VA examination in September 2005, the Veteran indicated the onset of back pain was in 1985.  Physical examination showed muscle spasm.  Posture and gait was normal.  There was no radiating pain.  No ankylosis was noted.  Flexion was to 90 degrees with pain.  Extension was to 30 degrees with pain.  Right and left lateral flexion were to 30 degrees.  Right and left rotation were to 30 degrees.  Range of motion was not limited by fatigue, weakness, lack of endurance, or incoordination.  Neurological examination of the lower extremities showed that motor and sensory functions were normal.  Knee and ankles reflexes were +2 both right and left.    

On VA examination in July 2007, the Veteran complained of radiating back pain and his back locking up with prolonged standing.  He denied having any acute incapacitation episodes in the last 12 months in which a physician prescribed bed rest.  The examiner noted that the low back disability affected the Veteran's occupation as a supply technician because his ability to lift was limited.  Every few weeks the Veteran had flare-ups of low back pain lasting five to six days.  

Physical examination showed flexion to 85 degrees with pain and with repetitive use flexion increased to 90 degrees.  Extension was to 25 degrees and with repetitive use increased to 30 degrees.  Lateral flexion was to 25 degrees in both directions with end of range pain and rotation to 45 degrees in both directions with end of range pain.  Range of motion was not additionally limited following repetitive use.  There were no spasms or tenderness.  The neurological evaluations show motor, strength, tone, and light touch sensation were normal in both lower extremities.  Gait was normal.  

In June 2008, the Veteran testified that his joints locked up and he missed work two to three times per month. 






The above evidence shows that flexion was at most limited to 85 degrees and the combined range of motion was greater 120 degrees, which does not more nearly approximate or equate to limitation of flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, and there is no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  

While scoliosis was shown on X-ray in June 2005, and muscle spasm was noted on examination in September 2005, posture and gait were normal on examination in September 2005.  There was no muscle spasm on examination in July 2007 and gait was normal.  Therefore these finding do not more nearly approximate or equate to muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Thus under the General Rating Formula, an initial rating higher than 10 percent for the lumbar spine is not warranted.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

There is no evidence of ankylosis or objective evidence of neurological abnormality.  As there is no evidence of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 2 weeks but less than 4 weeks during the past 12-month period, an initial rating higher than 10 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For these reasons, the preponderance of the evidence is against the claim for an initial rating higher than 10 percent for lumbar degenerative disc disease prior to January 4, 2010 and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).







From January 4, 2010

Evidence and Analysis

On VA examination in January 2010, the Veteran reported losing 30 days from work in 2009 as a result of neck and back pain.  He indicated he had pain every 2 weeks which lasted for about 4 days.  Four times in the past 12 months he was asked to stay in bed for about 48 hours.  

Physical examination showed scoliosis with convexity to the right and moderate spasm of the lumbar paraspinals.  Flexion was to 19 degrees, extension was to 10 degrees, lateral flexion was to 10 degrees to the right and 8 degrees to the left, rotation was less than 10 degrees in each direction.  All movements were painful.  Following repetitive movement flexion was to 10 degrees, extension was to 4 degrees, lateral flexion was to 10 degrees to the right and 5 degrees to the left, and rotation was less than 10 degrees in each direction.  

Neurological examination shows muscle strength was 5/5 in the lower extremities.  Reflexes were 2 + and symmetrical.  Sensory examination was normal.  X-rays show minimal degenerative changes and the diagnosis was mild degenerative arthritis of the cervical spine with myofascial cervicalgia.  

As there is no evidence of ankylosis an initial rating higher than 40 percent under the General Rating Formula is not warranted.  

There is no objective evidence of neurological abnormality.  As there is no evidence of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 6 weeks during the past 12 months, an initial rating higher than 40 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  





For these reasons, the preponderance of the evidence is against the claim for an initial rating higher than 40 percent for lumbar degenerative disc disease from January 4, 2010 and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provided for a greater evaluation for more severe symptoms.  For these reasons, the disability pictures are contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).








ORDER

An initial rating higher than 10 percent for right hip strain is denied.  

An initial rating higher than 10 percent for left hip strain is denied.  

An initial rating higher than 10 percent before January 4, 2010, and an initial rating higher than 30 percent from January 4, 2010, for cervical strain is denied.  

An initial rating higher than 10 percent before January 4, 2010, and an initial rating higher than 40 percent from January 4, 2010, for lumbar degenerative disc disease is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


